809 F.2d 259
In the Matter of David Keith BUBERT and Donna Lu RathmanBubert, Bankrupt.SMALL BUSINESS ADMINISTRATION, Plaintiff-Appellant,v.David Keith BUBERT and Donna Lu Rathman Bubert, Defendants-Appellees.
No. 86-1378.
United States Court of Appeals,Fifth Circuit.
Feb. 6, 1987.

John B. McNamara, Jr., McNamara & McNamara, Waco, Tex., for plaintiff-appellant.
John A. Montez, Thomas L. Davis, Waco, Tex., for defendants-appellees.
Appeal from the United States District Court for the Western District of Texas;  Walter S. Smith, Jr.
Before CLARK, Chief Judge, GOLDBERG, and GEE, Circuit Judges.
PER CURIAM:


1
The judgment appealed from is affirmed on the basis of the opinion of the district court, 61 B.R. 362 (W.D.Tex.1986).